*85
SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Appellant-plaintiff Richard C. Herbst appeals from the judgment of the United States District Court for the Southern District of New York (Lewis A. Kaplan, Judge), entered May 23, 2001, dismissing Herbst’s complaint with prejudice for failure to comply with various court orders. We hold that the district court did not abuse its discretion in dismissing plaintiffs complaint. For substantially the same reasons as set forth by the district court in its order, the judgment of the district court is AFFIRMED.